Citation Nr: 1234225	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-03 387 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 29, 2002 for service connection for degenerative disk disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.

By way of procedural history, the Veteran initially filed a claim for service connection for a back disability in July 1971; that claim was denied in August 1971.  The Veteran did not perfect an appeal of that denial.  In May 2002, the Veteran requested to reopen his claim.  In September 2002 his application was denied on the basis that new and material evidence was not received.  During the course of his appeal, the RO granted service connection for DDD, status post (s/p) laminectomy times three with residual left lower extremity radiculopathy (claimed as pars interarticularis defect of L5 and arthritis of the lumbar spine), effective May 29, 2002, which was the date that VA received the Veteran's application to reopen his previously denied claim.  New and material evidence was received which reopened and supported allowance of the claim.  

In March 2008, the Veteran filed a freestanding claim for an earlier effective date for his back disability.  In June 2008, the RO denied the Veteran's claim on the grounds that the July 1971 decision was final and there was no evidence indicating that decision was made in error.  In a Statement of the Case (SOC) a decision review officer (DRO) readjudicated the claim and determined that there was no legal authority to award an effective date earlier than the date of the receipt of the Veteran's claim to reopen, and that there was no evidence of clear and unmistakable error an earlier decision.  

It is noted that while there has been some consideration of whether there was clear and unmistakable error in certain prior rating actions, neither the appellant nor his representative has raised this issue, nor have specific contentions been advanced.  Moreover, no notice concerning the evidence or arguments needed for a clear and unmistakable error claim.  If appellant or his representative desire to raise such claim or claims, they should do so with specificity at the RO.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for his back disability was denied in a July 1971 rating decision; the Veteran did not timely perfect an appeal from this decision.  

2.  The Veteran filed an application to reopen his claim on May 29, 2002.  His claim was granted in a September 2005 rating decision and he did not file an appeal there from.

3.  The Veteran filed a claim for an earlier effective date for his back disability in March 2008.


CONCLUSION OF LAW

The July 1971 and September 2005 rating decisions are final, and the current appeal provides no basis to assume jurisdiction of a claim of entitlement to an effective date prior to May 29, 2002 for service connection for the Veteran's back disability.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.105, 3.2600 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In 2007, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.

In addition to its duty to provide claims with various notices, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining the evidence necessary to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

These duties are likewise not applicable to the Veteran's claim for an earlier effective date because the law is dispositive, and there is no additional evidence that could be obtained to substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (stating that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where there is no legal basis for the claim or the undisputed facts render the claimant ineligible for the claimed benefit).  See also Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (noting that VA's duties to notify and assist apply only to claims for benefits under 38 U.S.C.A. Parts II & III); Rudd v.. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that there is no freestanding claim for an earlier effective date).  

In any event, the Veteran was sent a letter in April 2008 that explained how VA determines the effective dates for service connection for claimed disabilities and which also explained the types of evidence that VA and claimants are responsible for obtaining with respect to their claims.  Additionally, VA obtained more recent VA treatment records regarding the Veteran and has of record copies of the Veteran's written statements regarding his belief that he is entitled to an earlier effective date for service connection of his back disability.  As a result of evidence obtained in connection with several of the Veteran's prior claims, the claims folder also includes evidence such as the Veteran's service treatment records, various private treatment records that were submitted by the Veteran, and VA examinations regarding various disabilities that were claimed by the Veteran.  

II.  Earlier Effective Date 

The Veteran claims that he is entitled to an earlier effective date for service connection for his back disability.  Specifically, he contends that the effective date of service connection should be the day after he was discharged from the Coast Guard.  

As noted in the introduction, the Veteran filed his original claim for service connection for a back disability in July 1971.  That claim was denied in August 1971 on the basis that the Veteran's back disability was a congenital or developmental defect not subject to service connection.  While the Veteran filed a Notice of Disagreement (NOD), he did not perfect a timely appeal of that denial and the RO's decision became final.  

On May 29, 2002 VA received the Veteran's request to reopen his claim for service connection for a back disorder.  In September 2002 this claim was denied because the RO determined that new and material evidence was not received.  The Veteran filed an NOD and, during the course of his appeal, new evidence was received consisting of a positive nexus opinion linking the Veteran's current spinal disability to his service in the Coast Guard.  As a result, in a September 2005 the RO granted service connection for DDD, status post (s/p) laminectomy times three with residual left lower extremity radiculopathy (claimed as pars interarticularis defect of L5 and arthritis of the lumbar spine), effective May 29, 2002.  The Veteran did not timely appeal this decision and it became final. 

In March 2008, the Veteran filed a claim for an earlier effective date for his back disability, alleging that service connection should have been made effective the day after his release from active duty.  In June 2008, the RO denied the Veteran's claim on the grounds that the July 1971 decision that denied service connection was final and there was no evidence indicating that decision was made in error.  In a Statement of the Case (SOC) a decision review officer (DRO) readjudicated the claim and determined that there was no legal authority to award an effective date earlier than the date of the receipt of the Veteran's claim to reopen.  

To the extent that the Veteran's claim is a freestanding claim for an earlier effective date for service connection for his back disability, the Board observes that the law does not allow for a freestanding claim for an earlier effective date.  See Rudd, 20 Vet. App. at 300.  In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date, absent an allegation of CUE in an earlier rating decision, is dismissal.  Id.  As noted no specific claim or argument on this matter have been advanced, and so are not considered herein.

The assignment of an effective date for an award  of service connection  is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original or reopened claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release. 38 U.S.C.A. § 5110(b). The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original or reopened claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later." However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service. Id.

In this case, the Veteran's application to reopen his claim for service connection for a back disorder was received more than 30 years after his discharge from service.  Service connection was granted based on new evidence.  Therefore, May 29, 2002 was the earliest effective date that could legally be awarded.  


ORDER

An effective date earlier than May 29. 2002 for service connection for DDD of the lumbar spine is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


